Case: 21-50748      Document: 00516246020         Page: 1    Date Filed: 03/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 21, 2022
                                  No. 21-50748
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Menchaca,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-78-2


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Jose Menchaca challenges his sentence for conspiring to transport
   illegal aliens and transporting illegal aliens for financial gain. The district
   court applied a sentencing enhancement pursuant to U.S.S.G. § 2L1.1(b)(6)
   after it determined that Menchaca created a substantial risk of death or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50748         Document: 00516246020               Page: 2       Date Filed: 03/21/2022




                                           No. 21-50748


   serious bodily injury to the aliens he transported. Menchaca contends that
   the circumstances of his offense do not warrant the enhancement.
           We review a district court’s interpretation and application of the
   Guidelines de novo and its factual findings for clear error. See United States
   v. Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016); United States v.
   Rodriguez, 630 F.3d 377, 380 (5th Cir. 2011). The vehicle at issue was
   overcrowded with 15 aliens (one driver and 14 passengers), with multiple
   individuals lying on top of each other, and was visibly carrying a lot of weight. 1
   As the commentary to § 2L1.1 provides “carrying substantially more
   passengers than the rated capacity of a motor vehicle,” § 2L1.1, comment.
   (n.3), as an example of reckless conduct that would support such an
   enhancement, the district court did not clearly err when it applied the §
   2L1.1(b)(6) enhancement on these facts, see Torres-Hernandez, 843 F.3d at
   207; Rodriguez, 630 F.3d at 380.
           AFFIRMED.




           1
              In his brief to this court, Menchaca claims he was unaware of the number of
   passengers who would be in the suburban. This argument was not raised in the district
   court, and he failed to properly brief before this court any claim of plain error, so we do not
   consider this argument. See United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006)
   (noting that inadequately briefed arguments are deemed abandoned).




                                                 2